         Case 2:20-cr-00107-BSM Document 5 Filed 12/28/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

UNITED STATES OF AMERICA                                                   PLAINTIFF

v.                         CASE NO. 2:20-CR-00107-BSM

DALTON MORROW                                                            DEFENDANT

                                        ORDER

      The government’s motion to dismiss the information [Doc. No. 4] filed against

defendant Dalton Morrow is granted. Pursuant to Federal Rule of Criminal Procedure 48(a),

the information against Morrow is dismissed without prejudice.

      IT IS SO ORDERED, this 28th day of December, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
